EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qing Lin on 2/22/2021.
The application has been amended as follows: 
Claims 15-18 and 21 are cancelled. 
Allowable Subject Matter
Claims 1, 3-8, 10-14 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A solar energy utilizing arrangement comprising a body frame and solar reflectors rotatable each on a single axis perpendicularly and the rows having solar reflectors are coupled to the body frame with respect to a rotation point of each row are parallel, enabling rotation of one row alone and rotation of the one row together with other rows. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 10, 2021